DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 11/16/2022, are acknowledged and entered.  Claims 6-22 have been cancelled and claims 23-39 have been newly added by Applicant.  Claims 1 and 23-39 are pending and under examination.

Status of Rejections Set Forth in the August 16, 2022 Non-Final Office Action
In reply to the rejection of claim 22 under 35 U.S.C. §102(a)(1) as being anticipated by TANAKA ET AL., as set forth at p.4-6 of the previous Office Action dated August 16, 2022, Applicant now cancels claim 22. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 22 under 35 U.S.C. §102(a)(1) as being anticipated by USP NO. 7,211,596, as set forth at p.6-7 of the previous Office Action dated August 16, 2022, Applicant now cancels claim 22. Accordingly, the rejection is withdrawn.
In reply to the Non-Statutory Double Patenting rejections of claim 22 as being unpatentable over the claims of USP No. 7,211,596, USP No. 9,956,203, USP No. 10,987,341, USP No. 11,241,416, and Application No. 17/308,399, Applicant now cancels claim 22.  Accordingly, the rejections are withdrawn.
Regarding the Statutory Double Patenting rejection of claims 1-5 and 22 as being provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 22 of co-pending Application No. 17/536,947, the ‘947 application has now been abandoned (Notice of Abandonment mailed 11/22/2022).  Accordingly, the rejection is withdrawn.
Applicants' arguments pertaining to the 35 U.S.C. 103 rejection of claims 1-5 and 22 as being unpatentable over CN103454370, LI ET AL., and TANAKA ET AL. have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 23-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN103454370 (Published December 18, 2013) (English Translation referenced infra), LI ET AL. (“Optimization of HPLC determination of phenylhydrazine resisudes in edaravone”, Central South Pharmacy, August 2014, vol. 12, no. 8, pages 814-816) (English Translation provided by Applicants referenced herein), and TANAKA ET AL. (J. Clin. Biochem. Nutr., November 2017, vol. 61, no. 3, pages 164-168) (Published Online October 26, 2017).
The claims drawn to analyzing phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazoline-5-one [edaravone] pharmaceutical ingredient.  (Claims 1, 26, and 32.) 
CN ‘370 teaches a method for determining the residue of phenylhydrazine compounds in bulk drugs by using HPLC (high performance liquid chromatography). (page 1 of English Translation, “Technical Field”.) It teaches Edaravone (3-methyl-1-phenyl-2-pyrazoline-5-one) is a brain protective agent developed by Japanese Mitsubishi Chemical Company, clinically, can be used for improving symptoms such as nerves, daily living behaviors and the like of patients suffering from cerebral infarction acute phase, has a slight side effect, is remarkable in curative effect, and has a good prognosis effect. It teaches a method for preparing Edaravone by reacting phenylhydrazine with ethyl acetoacetate in an alcohol solvent at 40-90°C and an acid catalyst. The residual amount of phenylhydrazine in its drug standard is controlled at 25 ppm. (page 1 of English Translation, “Background of the Invention”.) It teaches a trace amount of phenylhydrazine compound (p-hydrazinylbenzenesulfonamide, p-hydrazinylbenzoic acid, phenylhydrazine, p-methanesulfonylphenylhydrazine) in bulk drugs can be detected, and the sensitivity is high (sensitivity can reach 0.75 ppm), which can effectively control the bulk drug quality. (paragraph bridging pages 1-2 of English Translation.) They teach a method of analyzing phenylhydrazine content in bulk drug samples comprising: 1) Taking a proper amount of a sample to be detected, dissolving the same with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “sample solution” with a suitable concentration; 2) Dissolving an appropriate amount of phenylhydrazine compound, dissolving with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “control solution” with a suitable concentration; 3) Taking the sample solution from 1) and the control solution from 2) and a reference solution and injecting the HPLC and determining the residual amount of phenylhydrazine compound in the bulk drugs. (p.3 of English Translation.)
CN ‘370 differs from the instant claims in so far as they do not teach adding an acid to the sample 3-methyl-1-phenyl-2-pyrazoline-5-one dissolved in acetonitrile or methanol or the phenylhydrazine compound standard dissolved in acetonitrile or methanol prior to HPLC analysis.
Li et al. teach phenylhydrazine is a necessary raw material for the synthesis of edaravone but because it is highly poisonous, its presence in edaravone needs to be strictly controlled. (p.1 of English Translation.)  They teach that there are three methods for determining phenylhydrazine residues, including HPLC. (Id.) They teach evaluating the stability of phenylhydrazine in different solvents, added antioxidants, and different pH values. (p.2 of English Translation.) They teach phenylhydrazine is unstable in the mixed solution of water and methanol and in pure methanol as used in the literature. (Id.) They teach phenylhydrazine is relatively stable in an acidic solution due to the increase in the stability of phenylhydrazine after salt formations.  Specifically, they added phosphoric acid to water-methanol (65:35) to adjust the pH to 2.0 and teach that 4 g/mL of phenylhydrazine was not degraded.  (p.3 of English Translation.)  They teach making a phenylhydrazine standard solution comprising 0.4 g/mL of phenylhydrazine in a first acidic water and first water-soluble organic solvent (65:35 0.05M ammonium dihydrogen phosphate solution-methanol adjusted to pH 2.0). (p.4 of English Translation.) They teach a 3-methyl-1-phenyl-2-pyrazoline-5-one (edavarone) sample solution. (Id.) They teach detecting phenylhydrazine content in both a standard phenylhydrazine solution and a solution of 3-methyl-1-phenyl-2-pyrazoline-5-one. They teach “no obvious phenylhydrazine peak was seen in the six samples” [of edaravone]. (p.5 of English Translation.) 
Tanaka et al. teach edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) has garnered  attention since its approval for amyotrophic lateral sclerosis in Japan (2015) and the United States (2017). Edaravone is administered intravenously, and as such, is distributed in the form of aqueous solution. (Abstract.) They teach dissolving 30 mg edaravone in 20 mL water and, if necessary, 1 N aqueous sodium hydroxide was added, and the final pH was adjusted to 5–6 by adding 1 N aqueous HCl. The resulting 8.61 mM edaravone aqueous solution was mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination. (page 164, right column, “Stability of edaravone in aqueous solutions”.) They teach quantifying edaravone and measuring phenylhydrazine (PHZ) by HPLC. (page 164, right column, “High-performance liquid chromatography analysis”;  Figs. 3 and 4.) They teach that edaravone is synthesized from PHZ and ethyl acetylacetonate. If edaravone is hydrolyzed, it yields potentially carcinogenic PHZ. Therefore, PHZ formation during storage should be prevented. See page 165, left column, “PHZ formation”.  Tanaka et al. teach “no formation of PHZ was observed when NaHSO3 + GSH were added to aqueous edaravone”. (paragraph bridging pages 165-166; Fig. 4C.)
The claims differ from the combined teachings of CN ‘370, Li et al., and Tanaka et al. in so far as Applicants were careful to exclude the specific embodiment taught in Li et al. from their claims by excluding phosphoric acid as taught in Li et al. when the water-soluble organic solvent is methanol as also taught in Li et al. (Claim 1) and/or by requiring acetonitrile as the water-soluble organic solvent (Claims 26 and 32).
The claims are an obvious modification of the known prior art methods of analyzing phenylhydrazine content in edaravone samples by HPLC. The claims are an obvious modification of these known methods because they are merely the routine optimization of known prior art variables to yield predictable results, i.e., change of acid and/or water-soluble organic solvent.  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the cited prior art discloses the general conditions for analyzing phenylhydrazine content in samples of edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) by HPLC.  The prior art teaches making a control solution of phenylhydrazine dissolved with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “control solution” with a suitable concentration, making a sample solution of the sample to be detected, dissolving the same with acetonitrile or methanol or a mixed solvent thereof with water to prepare a “sample solution” with a suitable concentration, and using HPLC to determine the residual amount of phenylhydrazine compound in the sample solution (CN ‘370). Thus, use of one or both of methanol and acetonitrile as a water-soluble solvent would have been prima facie obvious to a person of ordinary skill in the art.  The prior art also teaches that phenylhydrazine is most stable under acidic conditions and teaches using an acid (phosphoric acid) to make a stable phenylhydrazine salt solution at pH of 2.0 for HPLC analysis (Li et al.).
A person of ordinary skill in the art would therefore recognize that water-soluble organic solvents (methanol and acetonitrile) and acids are predictable result effective variables in the HPLC analysis of phenylhydrazine content in samples of edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one).The use different acids to stabilize phenylhydrazine in solution (via predictable salt formation as taught in Li et al.) and/or different solvent systems to dissolve phenylhydrazine and/or edaravone prior to HPLC analysis would have been obvious to a person of ordinary skill in the art.  Li et al. teach phenylhydrazine is relatively stable in an acidic solution due to the increase in the stability of phenylhydrazine after salt formations.  Specifically, they added phosphoric acid to water-methanol (65:35) to adjust the pH to 2.0 and teach that 4 g/mL of phenylhydrazine was not degraded.  Applicants, however, exclude this specific embodiment taught in Li et al. from their claims by excluding phosphoric acid as an acid if methanol is the first water-soluble organic acid and/or by requiring the solvent is acetonitrile.  It would have been obvious, however, to use any common acid to adjust the pH of a phenylhydrazine and edaravone sample solutions to about 2.0 with the predictable result of formation of the corresponding stable phenylhydrazine salt.  Alternatively, it would be obvious to use a different water-soluble organic solvent such as acetonitrile in place of the methanol taught in Li et al. to dissolve phenylhydrazine and/or edaravone in sample solutions for HPLC analysis. For example, Li et al. teach the HPLC mobile phase uses the same solvent system used to dissolve the samples (65:35 ammonium dihydrogen phosphate solution-methanol). CN ‘370 teaches HPLC mobile phases and solvents for sample solutions include acetonitrile or methanol or a mixed solvent thereof with water. A person of skill in the art would therefore reasonably expect acetonitrile could be predictably substituted for methanol as the water-soluble organic solvent in the methods taught by Li et al.  
Given the high level of ordinary skill in the art as evidenced by the cited prior art, it would have been obvious to modify the acid used to make a phenylhydrazine salt, e.g., the predictable substitution of hydrochloric acid for phosphoric acid taught in Li et al. to make the phenylhydrazine chloride salt, and/or to use acetonitrile in place of methanol as the water-soluble organic solvent taught in Li et al., e.g., dissolving phenylhydrazine and edaravone samples in phosphoric acid to water-acetonitrile (65:35) and adjusting to pH of 2.0.  Such obvious modifications of result effective variables would predictably result in samples suitable for injection in an HPLC with a mobile phase comprising the same or similar solvent system used to dissolve the samples to determine phenylhydrazine content of the edaravone sample. 
Regarding claims 2, 27, and 33, which requires preparing the phenylhydrazine standard solution and preparing the 3-methyl-1-phenyl-2-pyrazolin-5-one sample solution, the prior art teaches such preparation. Indeed, one cannot “obtain” the required first and second measured values of the claimed solutions without first preparing such solutions.
Regarding claims 3, 28, and 34, which requires measuring the phenylhydrazine content in the two solutions by HPLC, such is expressly taught by the cited prior art.
Regarding claims 4, 23, 25, 30-31, 35, and 37-39, which requires the first and/or second acidic water include the acid such as hydrochloric acid in a range of 0.01 mol/L to 5 mol/L, 0.1 mol/L to 5 mol/L, and/or 0.1 mol/L to 1 mol/L, as discussed supra the substitution of hydrochloric acid for phosphoric acid would have been obvious.  Li et al. teach 0.05M ammonium dihydrogen phosphate solution-methanol adjusted to pH 2.0.  Thus, 0.05 mol/L (0.05M) hydrochloric acid-methanol adjusted to pH 2.0, for example, would have been an obvious solution for dissolving the first and second solutions.  This would predictably make a stable phenylhydrazine chloride salt in the solutions suitable for HPLC analysis.  Again, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, adjusting the molarity of the sample and/or standard solution to determine the optimum or workable ranges by routine experimentation would have been prima facie obvious to a person of ordinary skill in the art.
Regarding claims 5, 24, 29, and 36, which requires the volume ratio of the acidic water and the water-soluble organic solvent in the solutions is in a range of 3:1 to 4:5, Li et al. teach the ratio of acidic water (0.05M ammonium dihydrogen phosphate solution) and water-soluble organic solvent (methanol) is 65:35 (~2:1), thus falling within the scope of the claimed range of 3:1 to 4:5. 
Thus, the claimed method of analyzing a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) active pharmaceutical ingredient is properly rejected as being obvious over the combined teachings of cited prior art.  It is evident from the cited prior art that Applicants did not invent using HPLC to detect phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one (endaravone) drug sample.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, while Applicants reiterate what the claims recite (Applicant Arguments/Remarks at p.10 and p.12-13) and explain what the purpose of the invention is (Applicant Arguments/Remarks at p.10-11), they merely assert that the CN ‘370, the Li article and their combination do not teach or suggest the method of analyzing a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient as recited in amended Claim 1 and new Claim 26 (Applicant Arguments/Remarks at p.11-12 and p.13) .  However, for the reasons discussed in detail in the rejection, this is precisely what the cited prior art suggests.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038